UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 12, 2012 THE L.S. STARRETT COMPANY (Exact name of registrant as specified in its charter) Massachusetts 1-367 04-1866480 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) , ATHOL, MASSACHUSETTS01331 (Address of principal executive offices) (Zip Code) Registrant's telephone number: 978-249-3551 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c) ITEM 2.02Result of Operations and Financial Condition On September 12, 2012, The L. S. Starrett Company announced its fiscal 2012 fourth quarter and full year results.A press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Item 9.01Financial Statements and Exhibits Exhibit No.Description 99.1Press Release of The L. S. Starrett Company dated September 12, 2012 THE L.S. STARRETT COMPANY Dated:September12, 2012 By: /s/Douglas A. Starrett Name: Douglas A. Starrett Title: President and Chief Executive Officer
